Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
a filling head for introducing operating fluid into an operating fluid tank of a motorized vehicle and for venting the operating fluid tank during the introduction of operating fluid into it, where the filling head comprises: 
where on an external side of the hollow plug-in connector there is provided an active formation which is configured so as to interact with an internal thread of the supply device for the latter’s positional stabilization at the hollow plug-in connector, wherein the active formation reaches along the nozzle path up to a main body of the filling head housing, from which the hollow plug-in connector protrudes; wherein the active formation further comprises an external thread, wherein the external thread is discontinuous in at least one angular sector around the nozzle path, such that the at least one angular sector is free from an external thread formation, as defined within the context of claim 18 along with all other claim limitations.

wherein the active formation further comprises at least one longitudinal rib extending along the nozzle path and jutting out radially from the hollow plug-in connector, as defined within the context of claim 22 along with all other claim limitations.

wherein the functional formations form a control gate with a bayonet contour, where the control gate exhibits an insertion gate section located nearer to the plug-in orifice; and a locking gate section located further away from the plug-in orifice and extending more in a circumferential direction about the nozzle path than along the nozzle path, where the insertion gate section extends further along the nozzle path than does the locking gate section, as defined within the context of claim 28 along with all other claim limitations.

wherein a magnet arrangement is accommodated in the integral housing component exhibiting the hollow plug-in connector and the end section of the main body of the filling head housing, as defined within the context of claim 32 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753